TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00395-CV


                                        D. L.-B., Appellant

                                                 v.

                                    T. D. and J. D., Appellees




              FROM THE 22ND DISTRICT COURT OF CALDWELL COUNTY
         NO. 18-A-471, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

                  Appellant D. L.-B. filed her notice of appeal on June 10, 2019. The appellate

record was complete on June 27, 2019, making appellant’s brief due on July 17, 2019. On

July 17, 2019, counsel for appellant filed a motion for extension of time to file appellant’s brief.

The Court granted the motion and ordered appellant’s counsel to file appellant’s brief no later

than August 7, 2019. On August 6, 2019, appellant’s counsel filed a second motion requesting

additional time to file appellant’s brief because the appellate record is sealed, and appellant’s

counsel is physically handicapped, making it challenging for him to travel to the Third Court of

Appeals to view the record. Accordingly, appellant’s counsel also requested that the Court make

an accommodation for him and provide a hard copy or a CD of the trial exhibits to him by

certified mail.
               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. However, under these particular circumstances, we will grant the motion. The Court

will provide a copy of the sealed record to appellant’s counsel, provided that counsel signs the

Court’s sealed-document acknowledgement form.            We order counsel to keep the record

confidential and use it solely for the purpose of this appeal. We further order counsel to file

appellant’s brief no later than August 27, 2019. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.

               It is ordered on August 14, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                                   2